Case 6:15-cr-00020-JDK-JDL Document 73 Filed 06/14/21 Page 1 of 1 PageID #: 212




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


 UNITED      STATES        OF    AMERICA           §
                                                   §
 v.                                                § CASE NUMBER 6:15-CR-00020-JDK-JDL
                                                   §
 MICHEAL HOLLIS,                                   §
                                                   §
              Defendant.                           §


              ORDER ADOPTING REPORT AND RECOMMENDATION OF
                     UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered criminal action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). The Report of Judge Love, which

contains his proposed findings of fact and recommendations for the disposition of such action,

has been presented for consideration. The parties have waived their objections to the Report and

Recommendation.

       The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct. Therefore, the Court hereby adopts the Report of the United States Magistrate Judge as

the findings and conclusions of this Court and ORDERS that Defendant Micheal Hollis

be sentenced to a period of 7 months' imprisonment, which includes his unserved

residential reentry center time, with 9 years of supervised release to follow, the first 6 months of

supervised release to be served at a residential reentry facility. The Court further

RECOMMENDS that Defendant serve his sentence at FCI Bastrop, if available.

        So ORDERED and SIGNED this 14th day of June, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
